Affirmed and Majority and Dissenting Opinions filed October 22, 2020.




                                        In The

                        Fourteenth Court of Appeals

                                NO. 14-19-00307-CR

                   CHARLES RAY BLACKLOCK, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                     On Appeal from the 351st District Court
                             Harris County, Texas
                         Trial Court Cause No. 1474533

                              MAJORITY OPINION

      Appellant Charles Ray Blacklock appeals his conviction for aggravated sexual
assault. Tex. Penal Code Ann. § 22.021. In two issues appellant argues (1) the
evidence is insufficient to support his conviction; and (2) the trial court erred in not
allowing appellant to use the complainant’s remote convictions to impeach her. We
affirm.
                                   BACKGROUND

      Appellant did not stand trial for the charged offense until 14 years after it
happened.

      At trial, the complainant testified that on October 1, 2005, she had just left a
club where she had been drinking; the complainant also admitted taking Xanax. As
the complainant was walking home she felt a physical impact, “[l]ike someone come
up on me and rush me[.]” The complainant also described the impact as a push or a
shove. The complainant felt the impact and fell to the ground.

      She testified that following the impact, the next thing she remembered was
pain in her vagina and anus, which caused her to believe she had been sexually
assaulted. The complainant flagged down Officer Gilbert Garcia of the Houston
Police Department while Garcia was on patrol. The complainant told Garcia that she
had been sexually assaulted.

      Garcia reported the offense and transported the complainant to the hospital.
Medical records reflected that the complainant presented at the emergency room
stating that she had been sexually assaulted at gunpoint. When the complainant
testified 14 years later, she did not remember a gun. The complainant told the
treating physician that she was assaulted between 3:00 and 4:00 in the morning. The
complainant reported being vaginally and anally penetrated. The treating physician
swabbed the complainant for DNA and placed the swabs in a sexual assault kit. The
offense was not prosecuted at the time.

      Ten years later, an investigative lead developed, and the case was assigned to
Sergeant Carrie Garza of the Houston Police Department. After learning that
appellant was a potential suspect, Garza interviewed appellant. Appellant consented
to the taking of a buccal swab for DNA testing. Garza testified that she learned about


                                          2
the ten-year-old offense by reading Garcia’s report from 2005. Garza testified that
the report noted that on the night of the offense the complainant and appellant came
into contact while the complainant was walking down the street. At some point the
complainant got into appellant’s vehicle against her will and appellant drove the
complainant to an unknown location. The complainant was eventually “shoved from
the vehicle.” She flagged down Garcia. The report also noted that a firearm was used
during the assault.

      In the meantime, in 2013, the Houston Forensic Science Center had
outsourced DNA testing on a backlog of sexual assault kits. The sexual assault kit
taken from the complainant in 2005 was one of the kits sent to the outside lab for
testing. The vaginal sample was tested for DNA and revealed that the complainant
was the major contributor, and an unknown male was the minor contributor. The
Houston Forensic Science Center later received the known buccal swab samples
from appellant and compared them to the samples taken from the complainant in
2005. Appellant could not be excluded as a contributor to the sample taken from the
sexual assault kit. The probability that a randomly chosen individual other than
appellant would be included as a possible contributor to the DNA profile was
approximately one in 650 quintillion for Caucasians, one in 8.8 sextillion for African
Americans, and one in 410 quintillion for southwest Hispanics.

      The jury convicted appellant of aggravated sexual assault but found, in answer
to a special issue, that the evidence did not establish that appellant had used a deadly
weapon. After the jury returned its verdict but before the punishment phase of trial
began, appellant entered into a plea agreement with the State, in which appellant
agreed to accept a sentence of 35 years in prison for the aggravated assault




                                           3
conviction in exchange for the dismissal of three pending charges.1 The trial court
sentenced appellant accordingly. Appellant retained his right to appeal and the trial
court’s certification of the right of appeal reflected appellant’s right to appeal.

      Appellant raises two issues on appeal challenging (1) the sufficiency of the
evidence to support his conviction; and (2) the trial court’s ruling on admissibility
of the complainant’s remote convictions.

                                           ANALYSIS

      In appellant’s second issue he argues the evidence is insufficient to support
the jury’s finding of the aggravating factor in the offense. Because in this issue
appellant seeks rendition of a judgment of acquittal for the greater offense, or
reformation and remand, we address it first. See Lucas v. State, 245 S.W.3d 611, 612
(Tex. App.—Houston [14th Dist.] 2007, pet. ref’d).

I.    Standard of review

      In reviewing the sufficiency of the evidence to support a conviction, we
determine “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” Johnson v. State, 364 S.W.3d 292, 293–94 (Tex.
Crim. App. 2012) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). In our
review, we consider all of the evidence in the record, whether admissible or
inadmissible. Winfrey v. State, 393 S.W.3d 763, 767 (Tex. Crim. App. 2013). The
jury is the sole judge of the credibility of witnesses and the weight afforded their
testimony. Montgomery v. State, 369 S.W.3d 188, 192 (Tex. Crim. App. 2012). The
jury may choose to believe or disbelieve all or a portion of a witness’s testimony,
and we presume that the jury resolved any conflicts in the evidence in favor of the

      1
          The record does not reflect the nature of the pending charges that were dismissed.

                                                 4
prevailing party. See Marshall v. State, 479 S.W.3d 840, 845 (Tex. Crim. App.
2016).

       The jury may not draw conclusions based on speculation but may draw
multiple reasonable inferences from facts as long as each is supported by the
evidence presented at trial. Hooper v. State, 214 S.W.3d 9, 15 (Tex. Crim. App.
2007). An inference is a conclusion reached by considering other facts and deducing
a logical consequence from them, while speculation is mere theorizing or guessing
about the possible meaning of facts and evidence presented. Winfrey, 393 S.W.3d at
771.

II.    The evidence is sufficient to support appellant’s conviction.

       As charged in this case, a person commits the offense of aggravated sexual
assault if the person intentionally or knowingly causes the penetration of the anus or
sexual organ of another person by any means without that person’s consent and by
acts or words places the victim in fear that death will be imminently inflicted on any
person, or that the person used or exhibited a deadly weapon in the course of the
same criminal episode. See Tex. Pen. Code Ann. § 22.021(1)(A)(i); (2)(A)(i) & (iii).
The jury found appellant guilty as charged in the indictment, but found that he did
not use or exhibit a deadly weapon during the commission of the offense.

       Appellant argues the evidence does not support his conviction of aggravated
sexual assault because the State failed to prove the aggravating factor. Specifically,
appellant argues the evidence is insufficient to prove the complainant was placed in
fear that death would be imminently inflicted. Appellant argues that no witness
testified that the complainant feared imminent death, or that appellant’s actions
caused her to fear for her life.

       When deciding criminal liability for aggravated sexual assault, the jury is


                                          5
entitled to consider a defendant’s objective conduct and infer from the totality of the
circumstances whether the defendant’s overall conduct placed the complainant in
fear of death or serious bodily injury. Ortiz v. State, 804 S.W.2d 177, 179 (Tex.
App.—Houston [14th Dist.] 1991, pet. ref’d). When examining the evidence in
aggravated sexual assault cases, we review the evidence overall and determine
whether the acts, words or deeds of the actor were sufficient to place a reasonable
person in complainant’s circumstances in fear of death or serious bodily injury.
Tinker v. State, 148 S.W.3d 666, 671 (Tex. App.—Houston [14th Dist.] 2004, no
pet.).

         It is not necessary to show the threat of serious bodily injury or death was
communicated verbally. See Lewis v. State, 984 S.W.2d 732, 734 (Tex. App.—Fort
Worth 1998, pet. ref’d). The complainant need not use the exact words, “I was
afraid.” See Selvog v. State, 895 S.W.2d 879, 882 (Tex. App.—Texarkana 1995, pet.
ref’d). When the objective facts of the assault naturally would cause the complainant
to fear for her life, as where a deadly weapon, explicit threats, or excessive force or
violence are used, it is reasonable to assume the complainant had the requisite level
of fear in the absence of some specific evidence to the contrary. See Brown v. State,
960 S.W.2d 265, 268 (Tex. App.—Corpus Christi 1997, no pet.).

         In this case, the complainant did not testify until almost 15 years after the
assault occurred. The complainant, however, reported the attack to Officer Garcia
and to the examining doctor at the hospital on the date it occurred. The complainant
reported to Garcia that appellant forced her into his vehicle, drove her to an unknown
location, and after raping her, eventually pushed her out of the vehicle. The
complainant also reported pain in her vagina and anus. The complainant told the
attending physician that she had been raped at gunpoint. At trial, the complainant
did not remember a gun, but remembered being hit so hard from behind that she fell

                                           6
to the ground. The complainant testified that her memory at the time of the offense
and at the time she spoke with Garcia was better than her memory 14 years later at
trial. She further testified that when she talked to the police officers and doctors on
the night of the offense, she was telling them the truth as she knew it then.

      A reasonable jury could have found that these objective facts naturally would
cause the complainant to fear for her life. See e.g., Dalton v. State, 898 S.W.2d 424,
429 (Tex. App.—Fort Worth 1995, pet. ref’d) (complainant “felt something ‘cold’
at her back” during sexual assault); Dacquisto v. State, 721 S.W.2d 603, 604 (Tex.
App.—Amarillo 1986, pet. ref’d) (affirming an aggravated sexual assault conviction
where the defendant never verbally threatened the complainant’s life); Carter v.
State, 713 S.W.2d 442, 445 (Tex. App.—Fort Worth 1986, pet. ref’d) (complainant
gagged, tied up, and thrown to the floor in the course of the sexual assault).

      It is not necessary that the evidence directly prove the defendant’s guilt;
circumstantial evidence is as probative as direct evidence in establishing a
defendant’s guilt, and circumstantial evidence can be sufficient alone to establish
guilt. Nisbett v. State, 552 S.W.3d 244, 262 (Tex. Crim. App. 2018). Although the
parties may disagree about the logical inferences that flow from undisputed facts,
where there are two permissible views of the evidence, the jury’s choice between
them cannot be clearly erroneous. Braughton v. State, 569 S.W.3d 592, 608 (Tex.
Crim. App. 2018).

      Appellant also points to the jury’s negative finding on the issue of a deadly
weapon in support of his argument that the evidence is insufficient to support the
aggravating factor. The jury found that appellant did not use or exhibit a deadly
weapon during the commission of the offense or in immediate flight therefrom.
Assuming the jury’s lack of a deadly weapon finding is inconsistent with its verdict
of aggravated sexual assault, inconsistent verdicts in prosecutions based on the same

                                          7
evidence do not require a reversal on the ground of legal insufficiency. Thomas v.
State, 352 S.W.3d 95, 101 (Tex. App.—Houston [14th Dist.] 2011, pet. ref’d). In
measuring legal sufficiency of the evidence, the reviewing court must apply the
familiar legal standard to appellant’s aggravated-sexual-assault conviction,
regardless of any alleged inconsistent findings by the jury on other issues. See Dunn
v. United States, 284 U.S. 390, 393–94 (1932); see also Bravo-Fernandez v. United
States, ––– U.S. –––, 137 S. Ct. 352, 359 (2016) (discussing court’s prior holding in
Dunn “that a criminal defendant may not attack a jury’s finding of guilt on one count
as inconsistent with the jury’s verdict of acquittal on another count”). We are not to
take into consideration any acquittal of appellant on another count or any failure to
make a deadly-weapon finding, even presuming that such a finding is inconsistent
with the finding that the jury made to convict appellant of the aggravated-sexual-
assault charge. See United States v. Powell, 469 U.S. 57, 64–67 (1984). Even where
an inconsistent verdict might have been the result of compromise or mistake, the
verdict should not be upset by appellate speculation or inquiry into such matters.
Jackson v. State, 3 S.W.3d 58, 61–62 (Tex. App.—Dallas 1999, no pet.) (citing
Powell, 469 U.S. at 64–67)); see also Leal v. State, 527 S.W.3d 345, 348 (Tex.
App.—Corpus Christi 2017, no pet.) (holding that jury’s failure to make a deadly-
weapon finding should not be considered in determining whether the evidence is
legally sufficient to support appellant’s aggravated assault conviction).

      Viewing the evidence in the light most favorable to the verdict, we conclude
the evidence is sufficient to establish that appellant’s actions caused the complainant
to fear for her life during the sexual assault. See Zuniga v. State, 551 S.W.3d 729,
733 (Tex. Crim. App. 2018) (“[J]uries are permitted to draw any reasonable
inferences from the facts so long as each inference is supported by the evidence
presented at trial.”). We overrule appellant’s second issue on appeal.


                                          8
II.   The trial court did not err in excluding evidence of the complainant’s
      remote convictions.
      In his first issue appellant argues that the trial court erred in excluding from
the evidence presented to the jury the complainant’s prior theft and prostitution
convictions.

      Before the complainant testified the State moved to exclude evidence of the
complainant’s convictions that were more than ten years old. Appellant responded
and requested that he be allowed to impeach the complainant on several remote-in-
time convictions. At trial, appellant argued that since the charged offense occurred
in 2005, 14 years before trial, he was entitled to impeach the complainant using
convictions that occurred around the time of the offense. Specifically, appellant
wanted to introduce two theft convictions from 2002, a prostitution conviction from
2004, and another prostitution conviction from 2005. The trial court found that the
remote-in-time convictions were not admissible as more probative than prejudicial,
noting that appellant would be allowed to impeach the complainant on two felony
prostitution convictions, two theft convictions, and one burglary of a motor vehicle
conviction, all of which were not remote convictions.

      We review the trial court’s decision to exclude that evidence using an abuse-
of-discretion standard. Weatherred v. State, 15 S.W.3d 540, 542 (Tex. Crim. App.
2000). We will uphold the trial court’s ruling if it was within the zone of reasonable
disagreement. Id.

      Rule 609(a) of the Texas Rules of Evidence provides that evidence of a
criminal conviction offered to attack a witness’s character for truthfulness must be
admitted if the crime was a felony or involved moral turpitude and other
requirements (not at issue here) are met. Tex. R. Evid. 609(a). Rule 609(b) provides,
however, that if more than ten years have passed since the conviction or release from

                                          9
confinement, evidence of the conviction is admissible only if its probative value,
supported by specific facts and circumstances, substantially outweighs its prejudicial
effect. See Meadows v. State, 455 S.W.3d 166, 170 (Tex. Crim. App. 2015); Leyba
v. State, 416 S.W.3d 563, 570–71 (Tex. App.—Houston [14th Dist.] 2013, pet.
ref’d). Any proponent of evidence seeking to introduce it pursuant to Rule 609(b)
has the burden of demonstrating that the probative value of a conviction substantially
outweighs its prejudicial effect. See Theus v. State, 845 S.W.2d 874, 880 (Tex. Crim.
App. 1992).

      In this case, the witness is not the defendant but the complainant. In applying
the Rule 609(b) balancing test when the witness is not the defendant, courts generally
consider the following nonexclusive factors: (1) the impeachment value of the prior
crime; (2) the temporal proximity of the conviction to the date the witness testifies
and the witness’s subsequent criminal history; (3) the similarity of the past crime to
any conduct at issue in the present trial; (4) the importance of the witness’s
testimony; and (5) the importance of the credibility issue. Moore v. State, 143
S.W.3d 305, 312–13 (Tex. App.—Waco 2004, pet. ref’d) (adapting Theus factors to
cases in which witness subject to impeachment with prior convictions is not the
defendant); see Theus, 845 S.W.2d at 880 (establishing nonexclusive list of factors
courts consider when defendant is witness being impeached with evidence of prior
conviction).

      At the beginning of the complainant’s testimony she admitted she had been
convicted of burglary of a motor vehicle in 2018, felony prostitution in 2014 and
2013, and theft in 2013, 2011, and 2010. Appellant complains that he was not
permitted to impeach the complainant on two misdemeanor prostitution convictions
from 2004 and 2005 and two misdemeanor theft convictions from 2002.

      We apply the modified Theus factors to the remote-in-time prostitution and

                                         10
theft convictions. First, we consider the impeachment value of the prior offenses.
Theus, 845 S.W.2d at 881. Offenses involving moral turpitude, like prostitution,
carry a higher impeachment value. Id. at 881; Martin v. State, 265 S.W.3d 435, 444
(Tex. App.—Houston [1st Dist.] 2007, no pet.). Similarly, the complainant’s prior
theft convictions carry a higher impeachment value because theft is a crime of
deception. See Huerta v. State, 359 S.W.3d 887, 892 (Tex. App.—Houston [14th
Dist.] 2012, no pet.) (“Theft is a crime of moral turpitude involving elements of
deception”). While the prostitution and theft convictions carry high impeachment
value, which favors admission, we note that five of the convictions that were
admitted into evidence were also prostitution and theft convictions.

      Second, temporal proximity, favors admission if the past crimes are recent
and the witness has demonstrated a propensity for running afoul of the law. Theus,
845 S.W.2d at 881. The complainant’s remote prostitution convictions occurred in
2004 and 2005, 14 and 15 years before trial, beyond the ten-year requirement of Rule
609. The theft convictions both occurred in 2002, 17 years before trial. We consider
this factor neutral in that the convictions were remote, but the complainant had
demonstrated a propensity of running afoul of the law as was demonstrated by her
more recent convictions that were admitted into evidence. See Leyba v. State, 416
S.W.3d at 571. The primary concern of this factor is whether a remote prior
conviction might inform the jury of the witness’s character at the time she testifies.
See Lucas v. State, 791 S.W.2d 35, 52 (Tex. Crim. App. 1989).

      Third, we consider the similarity of the past convictions to any conduct of the
witness in question. See id.; Moore v. State, 143 S.W.3d 305, 313 (Tex. App.—Waco
2004, pet. ref’d). This factor focuses on the potential for unfair prejudice due to
similarity of past conduct with the conduct at issue in the present litigation. This
factor implicates appellant’s argument that his primary defense was that the

                                         11
complainant consented on the night in question. The complainant denied consent
and denied working as a prostitute on the night of the offense. Appellant argues that
the trial court’s exclusion of the complainant’s prior prostitution convictions
deprived him of the opportunity to significantly mount his defense. To the contrary,
appellant was permitted to question the complainant about whether she consented
on the night of the offense and asked whether she committed prostitution that night.
Appellant, in closing argument, argued that the complainant was a “lying, thieving
prostitute” who engaged in “a prostitution deal that just went bad.” (5RR 20)
Appellant was entitled to impeach the complainant with her more recent prostitution
convictions and was able to cross-examine the complainant on whether she engaged
in prostitution the night of the offense. To permit appellant to impeach the
complainant on the remote-in-time prostitution convictions, would have
impermissibly allowed appellant to impeach the complainant on the perception of
past conduct instead of on the facts of the case. See Vasquez v. State, 417 S.W.3d
728, 732–33 (Tex. App.—Houston [14th Dist.] 2013, pet. ref'd) (citing Theus and
noting that admitting evidence of a similar prior crime for impeachment purposes
presents a situation where the jury would convict on the perception of a past pattern
of conduct, instead of on the facts of the charged offense). In reviewing the final two
factors we consider the importance of the witness’s testimony and the importance of
the witness’s credibility. Theus, 845 S.W.2d at 881. In this case, while the
complainant was the State’s primary witness against appellant, the complainant’s
testimony was corroborated by Officers Garza and Garcia in addition to the medical
records admitted into evidence. A witness’s credibility is less important where other
evidence or testimony corroborates the witness’s testimony. Woodall v. State, 77
S.W.3d 388, 396 (Tex. App.—Fort Worth 2002, pet. ref’d) (citing Theus, 845
S.W.2d at 881); Moore, 143 S.W.3d at 313.


                                          12
      Because the Court of Criminal Appeals noted in Theus that its list of factors
was “non-exclusive,” we also consider the effect of appellant’s ability to cross-
examine the complainant with other convictions and crimes she committed. Here,
appellant was allowed to impeach the complainant on two prior felony prostitution
convictions, three theft convictions, and one burglary of a motor vehicle conviction.
Appellant’s ability to impeach the complainant with much more recent convictions
allowed him to attack the complainant’s credibility in front of the jury. We consider
this a relevant factor to consider in weighing the trial court’s decision on probative
value versus prejudicial effect.

      It was not outside the zone of reasonable disagreement for the trial court to
conclude that the probative value of the complainant’s remote-in-time convictions
did not substantially outweigh the dangers of unfair prejudice, especially considering
that the trial court permitted admission of two more recent prostitution convictions
and three more recent theft convictions. See Moore, 143 S.W.3d at 313. The trial
court therefore did not abuse its discretion in excluding the evidence, and we
overrule appellant’s second issue.

                                     CONCLUSION

      Having overruled each issue raised by appellant in this appeal, we affirm the
trial court’s judgment.




                                       /s/    Jerry Zimmerer
                                              Justice


Panel consists of Chief Justice Frost and Justices Zimmerer and Poissant (Poissant,
J. dissenting).
Publish — Tex. R. App. P. 47.2(b).

                                         13